IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
v. d Case No. 3:lOcr209
LARRY D. WALLING, . JUDGE WALTER H. RICE
Defendant. j

 

ORDER GRANTI`NG DEFENDANT FURLOUGH FOR LIMITED PURPOSE

 

It is the order of this Court that Defendant be furloughed ii'om the United States Marshals
Service at 12100 p.m. on Tuesday, April 23, 2019 to be transported by Robbie Weatherspoon,
whose address is 1272 Red Bluff, Dayton, Ohio 45439 and phone number is 937-270-1087,
directly Nova Behavioral Health, 732 Beckman Street, Dayton, Ohio 45410 for an assessment
scheduled at 1:00 p.m. Robbie Weatherspoon is then to return Larry Walling to the United States
Marshals Service, not later than 4:00 p.m. on the aforesaid, April 23, 2019. It is the request of
this Court that the personnel at the United States Marshals Service and Butler County Jail do all
in their power to facilitate the carrying out of this Order, including bringing Mr. Walling to the
United States Marshals Service for transportation by Mr. Weatherspoon and transporting Mr.
Walling back to Butler County Jail.

April 18, 2019 UL\/~

WALTER H. RIC`E
UNITED sTATEs DISTRICT JUDGE

Copies to:

Counsel of record
U.S. Marshal Office
Butler County Jail

